 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   PETER STROJNIK, SR.,                               Case No. 1:19-cv-01193-AWI-SAB

11                   Plaintiff,                         ORDER REQUIRING PARTIES TO FILE
                                                        DISPOSITIVE DOCUMENTS
12           v.
                                                        (ECF No. 16)
13   UNIWELL FRESNO HOTEL, LLC,
                                                        THIRTY DAY DEADLINE
14                   Defendant.

15

16          Peter Strojnik, Sr., proceeding pro se, filed this action pursuant to the Americans with

17 Disabilities Act, 42 U.S.C. § 12101, et seq. On December 16, 2019, a notice of settlement was

18 filed in this action.

19          Accordingly, IT IS HEREBY ORDERED that:

20          1.      All pending matters and dates are VACATED; and

21          2.      The parties shall file dispositional documents within thirty (30) days of the date

22                  of entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        December 16, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
